DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0177109 (US ‘109). 
As to Claim 1, US ‘109 discloses a conductive coating composition comprised of a conductive polymer doped with polymeric counterion e.g. polyethylene dioxythiophene coated with polystyrene sulfonic acid (para. 0043) that further contains a flexibility enhancer (para. 0078) which the Examiner construes as equivalent to a plasticizer, and a thickening agent used to enhance coating adhesion (para. 0088-0089) which the 
As to Claim 2, see discussion of Claim 1. 
As to Claim 3, US ‘109 discloses the thickening agent i.e. binder as being polyvinyl alcohol which is identical to the water soluble binder of the Examples in the instant Specification. 
As to Claim 5, the flexibility enhancer i.e. plasticizer can be polyethylene glycol (para. 0083). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘109 in view of US 2013/0284982 (US ‘982).
As to Claim 4, US ‘109 discloses the use of epoxy containing crosslinking agents, however, fails to disclose the use of one of the recited crosslinking agents as required by the claim. 
As to the difference, US ‘982 discloses a conductive coating composition (Abstract) which is comprised of conductive polymers including polyethylenedioxythiophene doped with polystyrene sulfonic acid (para. 0018) wherein the coating composition can be cured with crosslinking agents including epoxy or isocyanate containing compounds (para. 0031). 
It would have been obvious to one of ordinary skill in the art to substitute an isocyanate containing crosslinking agent of  US ‘982 for the epoxy containing crosslinking agents of US ‘109 as substitution of art-recognized equivalents is within the level of the ordinarily skilled artisan. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-093167 (JP ‘167) in view of US ‘109.

    PNG
    media_image1.png
    284
    608
    media_image1.png
    Greyscale
where part 4 is an electrode i.e. probe of the instant claims, part 5 is a cover body and part 6 is a wiring portion (para. 0019).  Part 5 provides protection to the entire sensor assembly labeled as part 1 (para. 0023).
However, JP ‘167 fails to disclose the cover body as a connector that electrically connects the wiring portion and the electrode. 
As to the difference, US ‘109 discloses a composition, as discussed in the 102 rejection above, wherein the composition can be used to coat and protect electrode assemblies and is electrically conductive (para. 0180). 
It would have been obvious to substitute the cover body material of JP ‘167 with the coating material of US ‘109 for the advantages of providing protection to the electrode assembly while maintaining electrical contact in the case where the wiring portion breaks while flexing forces are applied to the sensor assembly of JP ‘167. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 1/15/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761